DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks and/or arguments for Application 16/962,569 filed on 6 April 2022.
Claims 8 and 17 stand canceled.
Claims 1, 11, and 19 have been amended.
Applicant’s remarks/arguments and amendments to the claims at issue are persuasive and/or sufficient to overcome the rejection of the claims under 35 U.S.C. § 101, and § 103, set forth in the previous Office Action. Accordingly, the rejection of the claims under 35 U.S.C. 35 U.S.C. § 101, and § 103 are withdrawn.
Claims 1-7, 9-16, and 18-20 are currently pending, have been examined, and are allowed.

Allowable Subject Matter

The following is the Examiner’s statement of reasons for allowance:

Amended representative claim 1 recites:

A method of activating an electronic payment device, comprising: 

generating, with at least one processor, activation data corresponding to a non-activated electronic payment device issued to a user; 

storing, on an activation element arranged on the electronic payment device, a unique identifier corresponding to the electronic payment device, wherein the activation element comprises a deep 

in response to the user scanning the activation element with a mobile device, and based at least in part on the URL, causing an application on the mobile device to open; 

receiving, with at least one processor and through the application on the mobile device without further input from the user, an activation request, the activation request comprising identification data stored on the user's mobile device and associated with the users and the unique identifier; 

determining, with at least one processor, that the activation data matches the identification data; and 

in response to determining that the activation data matches the identification data, activating the electronic payment device.  

The invention is directed to an improvement to existing processes to activate an electronic payment device by providing systems and methods for "activating an electronic payment device in a rapid manner to encourage provisioning and activation of such devices and to reduce instances of fraud”, (Specification [0005]). Therefore, the amended claims are directed to technical improvements that are specific to the activation of non-activated electronic payment devices. 

The above-described technical benefits are embodied by the elements which recite that the activation element includes a deep link comprising a URL based at least in part on the unique identifier, and, in response to the user scanning the activation element with a mobile device, an application on the mobile device opens. An activation is requested and then received through the application on the mobile device, without further input from the user, the activation request including identification data (stored on the mobile device and associated with the user, and the unique identifier). This arrangement of elements allows for greater security in that a fraudster, would not know, nor have access to, the combination of the unique identifier (present on the activation element), the activation data (maintained by the issuer), and the identification data, which is stored on the mobile device and which is transmitted automatically by virtue of the deep link causing an application on the mobile device to open and send the activation request which provides for faster, more accurate activation of the electronic payment device, without need for further user input. The foregoing amendments clearly recite this technical improvement. These steps and/or improvements are recited in the pending claim. Therefore, the pending claim integrates any abstract idea exception into a practical application.

Additionally, the prior arts alone or when taken in combination, do not disclose the specific limitation(s): 

in response to the user scanning the activation element with their mobile device, and based at least in part on the URL, causing an application on the user's mobile device to open;

receiving, with at least one processor and through the application on the user's mobile device without further input from the user, an activation request the activation request comprising identification data stored on the user's mobile device and associated with the user, and the unique identifier.

There is no disclosure, or suggestion, of the aforementioned steps, including transmission of an activation request comprising identification data stored on the user's mobile device without further input from the user.

Independent claims 11 and 19 encompass the same or substantially the same scope as claim 1. Accordingly, for the reasons stated above, claims 1, 11 and 19, and dependent claims 2-7, 9-10, 12-16, 18, and 20 are deemed to be allowable over the prior art of record.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692